        Case 4:19-cv-04630 Document 1 Filed on 11/26/19 in TXSD Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

RICHARD AND PATRICIA GREENE                      §
                                                 §       CIVIL ACTION NO. _______
VS.                                              §
                                                 §
UNITED PROPERTY & CASUALTY                       §       JURY DEMANDED
INSURANCE COMPANY                                §




                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, UNITED

PROPERTY & CASUALTY INSURANCE COMPANY (“United Property”), Defendant herein,

removes to this Court the state court action pending in the 269TH Judicial District Court of Harris

County, Texas invoking this Court’s diversity jurisdiction, on the grounds explained below.

                                             BACKGROUND

         1.        On October 25, 2019, Plaintiffs Richard and Patricia Greene filed the present action

in the 269th Judicial District Court of Harris County, Texas, bearing Cause No. 2019-78356 (the

“State Court Action”) against Defendant United Property & Casualty Insurance Company. See

Plaintiff’s Original Petition, attached hereto as Exhibit B.

         2.        Defendant United Property was served/received notice of this lawsuit on November 1,

2019, and appeared and answered on November 25, 2019, asserting a general denial and affirmative

defenses to the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original

Answer, attached as Exhibit B.




4853-1164-7149.1
        Case 4:19-cv-04630 Document 1 Filed on 11/26/19 in TXSD Page 2 of 5



         3.        Pursuant to 28 U.S.C. § 1446(a) a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated herein under Exhibit B.

         4.        Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Richard and Patricia Greene ( “Plaintiffs”)

through their attorney of record, and to the clerk of the 269th Judicial District Court of Harris

County, Texas.

         5.        Pursuant to 28 U.S.C. § 1446(b)(3) this Notice of Removal has been timely filed by

the Defendant within thirty (30) of service of the lawsuit.

                                             EXHIBIT INDEX

                   Exhibit A      Index of Matters Being Filed;

                   Exhibit B      All executed process in this case, including a copy of the Plaintiff’s
                                  Original Petition, citation, civil process pick-up form, civil process
                                  request, and a copy of Defendant’s Original Answer

                   Exhibit C      List of all Counsel of Record

                   Exhibit D      Civil Cover Sheet

                                             JURISDICTION

         8.        This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter is

removal to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs.




4853-1164-7149.1
        Case 4:19-cv-04630 Document 1 Filed on 11/26/19 in TXSD Page 3 of 5



A.       DIVERSITY OF PARTIES

         9.          Plaintiffs are domiciled in Harris County, Texas. In their Original Petition, Plaintiffs

allege that they are individual residing in Harris County, Texas1. Pursuant to 28 U.S.C. § 1332(a),

Plaintiff is a citizen of the State of Texas.

         10.         United Property & Casualty Insurance Company is a foreign organization

incorporated pursuant to the laws of the State of Florida and does not have its principle place of

business in Texas. Pursuant to 28 U.S.C. § 1332(c)(1), United Property is a citizen of the State of

Florida.

         11.         Accordingly, there is complete diversity between the properly joined parties pursuant

to 28 U.S.C. § 1332(a).

B.       AMOUNT IN CONTROVERSY

         12.         Plaintiff’s Original Petition states that “Plaintiffs are seeking monetary relief of

$1,000,000.00….”2

         13.         The amount in controversy plainly exceeds $75,000.00, exclusive of interest and

costs. See Exhibit B. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is

satisfied.

                                                       CONCLUSION

         15.         Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.




         1
             See Plaintiff’s Original Petition, Exhibit B, at P. II.
         2
             See Plaintiff’s Original Petition, Exhibit B, at P. III.




4853-1164-7149.1
        Case 4:19-cv-04630 Document 1 Filed on 11/26/19 in TXSD Page 4 of 5



         WHEREFORE, Defendant, United Property & Casualty Insurance Company, respectfully

prays that the state court action be removed and placed on this Court’s docket for further

proceedings as though it had originated in this Court and that this Court issue all necessary orders.

United Property further requests any additional relief to which it may be justly entitled.

DATE: November 26, 2019.


                                              Respectfully submitted,

                                              LEWIS BRISBOIS BISGAARD & SMITH LLP



                                              By: /s/ Sarah R. Smith
                                                  Sarah R. Smith
                                                  Texas State Bar No. 24056346
                                                  Federal Bar No: 1196616
                                                  David Talbot
                                                  Texas State Bar No: 24037580
                                                  Federal Bar No: 34351
                                                  24 Greenway Plaza, Suite 1400
                                                  Houston, Texas 77046
                                                  Telephone: 713.659.6767
                                                  Facsimile: 713.759.6830
                                                  sarah.smith@lewisbrisbois.com
                                                  david.talbot@lewisbrisbois.com

                                                  ATTORNEYS FOR DEFENDANT,
                                                  UNITED PROPERTY & CASUALTY
                                                  INSURANCE COMPANY




4853-1164-7149.1
        Case 4:19-cv-04630 Document 1 Filed on 11/26/19 in TXSD Page 5 of 5



                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument has been delivered to all interested parties on 26th day of
November, 2019, via e-filing addressed to:

Wayne D. Collins
Daniel P. Barton
Barton Law Firm
1201 Shepherd Drive
Houston, Texas 77007
wcollins@bartonlawgroup.com
dbarton@bartonlawgroup.com
Attorneys for Plaintiffs



                                                     /s/ Sarah R. Smith
                                                     Sarah R. Smith




4853-1164-7149.1
